RESTRICTED STOCK AGREEMENT

 

AGREEMENT by and between KBR, Inc., a Delaware corporation (the ”Company”) and
____________________ (“Employee”) made effective as of __________________ (the
“Grant Date”).

 

 

1.

Grant of Restricted Stock.

 

(a)        Stock. Pursuant to the KBR, Inc. 2006 Stock and Incentive Plan (the
“Plan”), Employee is hereby awarded _______________ shares of the Company’s
common stock (“Stock”), subject to the conditions of the Plan and this Agreement
(the “Restricted Stock”).

 

(b)        Plan Incorporated. Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Stock shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement. Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.

 

2.         Terms of Restricted Stock. Employee hereby accepts the Restricted
Stock and agrees with respect thereto as follows:

 

(a)        Forfeiture of Restricted Stock. In the event of termination of
Employee’s employment with the Company or any employing Subsidiary of the
Company for any reason other than (i) normal retirement on or after age
sixty-five, (ii) death or (iii) disability (disability being defined as being
physically or mentally incapable of performing either the Employee’s usual
duties as an Employee or any other duties as an Employee that the Company
reasonably makes available and such condition is likely to remain continuously
and permanently, as determined by the Company or employing subsidiary), or
except as otherwise provided in the last two sentences of subparagraph (c) of
this Paragraph 2, Employee shall, for no consideration, forfeit all Restricted
Stock to the extent then subject to the Forfeiture Restrictions (as defined
below). The obligation to forfeit and surrender Restricted Stock to the Company
upon termination of employment and the prohibition against transfer in Paragraph
2(b) below are herein referred to as “Forfeiture Restrictions.”

 

(b)        Assignment of Award. The Restricted Stock may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions.

 

(c)        Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall
lapse as to the Restricted Stock in accordance with the following schedule
provided that Employee has been continuously employed by the Company or any of
its Subsidiaries from the date of this Agreement through the applicable lapse
date.

 

Lapse Date

Percentage of Total Number

of Restricted Stock

1st Anniversary of Grant Date

20%

2nd Anniversary of Grant Date

40%

3rd Anniversary of Grant Date

60%

4th Anniversary of Grant Date

80%

5th Anniversary of Grant Date

100%

 

Notwithstanding the foregoing or Paragraph 2(d) below, the Forfeiture
Restrictions shall lapse as to all of the Restricted Stock on the earlier of (i)
the occurrence of a Corporate Change (as such term is defined in the Plan) or
(ii) the date Employee’s employment with the Company is terminated by reason of
death, disability (as determined above) or normal retirement on or after age
sixty-five. In the event Employee’s employment is terminated for any other
reason, including retirement prior to age sixty-five with the approval of the
Company or employing Subsidiary, the



Committee which administers the Plan (the “Committee”) or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the lapse of Forfeiture Restrictions as to any or all Restricted Stock still
subject to such restrictions, such lapse to be effective on the date of such
approval or Employee’s termination date, if later.

 

(d)        Net Income. The Forfeiture Restrictions in Paragraph 2(c) above shall
not lapse as to the Restricted Stock in accordance with the schedule above for
any Anniversary of Grant Date in which the Company’s Net Income (as defined
below) for the immediately preceding calendar year was less than $0. To the
extent the Company’s Net Income for the immediately preceding calendar year was
less than $0, Employee shall, for no consideration, forfeit all Restricted Stock
that was scheduled to vest on such Anniversary of Grant Date (to the extent then
subject to the Forfeiture Restrictions). The forfeiture of Restricted Stock on
such Anniversary of Grant Date shall not affect the vesting of any Restricted
Stock on future Anniversary of Grant Dates under this Agreement. Net Income for
purposes of this Paragraph 2(d) shall mean as to any calendar year, the income
after taxes of the Company for such calendar year determined in accordance with
generally accepted accounting principles; provided, however, that Net Income
shall not be reduced by the after-tax earnings impact of: (i) any item that: (A)
originated, (B) relates to or arises from an action that occurred, or (C)
relates to or arises from an inaction that occurred, prior to Employee’s first
date of employment with the Company or an employing Subsidiary, (ii) the
negative effect of changes in accounting principles required by the Financial
Accounting Standards Board, the Securities and Exchange Commission or any other
governing body that sets accounting standards, (iii) the negative effect of
changes in the tax law. The determination of whether or not an item should be
excluded from Net Income shall be determined by the Compensation Committee,
based on a reasonable and good faith determination.

 

(e)        Certificates. A certificate evidencing the Restricted Stock shall be
issued by the Company in Employee’s name, or at the option of the Company, in
the name of a nominee of the Company, pursuant to which Employee shall have
voting rights and shall be entitled to receive currently all dividends until the
Restricted Stock are forfeited pursuant to the provisions of this Agreement. The
certificate shall bear a legend evidencing the nature of the Restricted Stock,
and the Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Company as a depository for safekeeping until the forfeiture occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. Upon request of the Committee or its delegate, Employee shall deliver
to the Company a stock power, endorsed in blank, relating to the Restricted
Stock then subject to the Forfeiture Restrictions. Upon the lapse of the
Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend in the name of Employee
for the shares upon which Forfeiture Restrictions lapsed. Notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements under any law or regulation
applicable to the issuance or delivery of such shares. The Company shall not be
obligated to issue or deliver any shares of Stock if the issuance or delivery
thereof shall constitute a violation of any provision of any law or of any
regulation of any governmental authority or any national securities exchange.

 

3.         Withholding of Tax. The Committee may make such provisions as it may
deem appropriate for the withholding of any taxes that it determines is required
in connection with this Award and unless otherwise approved by the Committee,
the Company shall reduce the number of shares of Stock that would have otherwise
been delivered to Employee by a number of shares of Stock having a Fair Market
Value equal to the amount required to be withheld.

 

4.         Status of Stock. Employee agrees that the Restricted Stock will not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable federal or state securities laws. Employee also agrees (i)
that the certificates representing the Restricted Stock may bear such legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the Restricted Stock on the stock transfer



records of the Company if such proposed transfer would be in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
securities law and (iii) that the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Restricted
Stock.

 

5.         Employment Relationship. For purposes of this Agreement, Employee
shall be considered to be in the employment of the Company as long as Employee
remains an employee of (i) the Company, a Parent Corporation, or Subsidiary of
the Company or (ii) a corporation or a Parent Corporation or subsidiary of such
corporation assuming or substituting a new award for this Award. Any question as
to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee, or its
delegate, as appropriate, and its determination shall be final.

 

6.         Committee’s Powers. No provision contained in this Agreement shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Stock.

 

7.         No Section 83(b) Election. Employee shall not make an election, under
section 83(b) of the Code, to include an amount in income in respect of the
award of Restricted Shares under this Agreement.

 

8.         Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

 

9.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

 

10.       Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any provision in this Agreement would result in the imposition of
an applicable tax under Section 409A of the Code and related regulations and
United States Department of the Treasury pronouncements (“Section 409A”), that
provision will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Employee’s rights under this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

 

 

KBR, INC.

 

 

 

By:________________________________________________

 

 

Name:______________________________________________

 

 

Date:_______________________________________________

 

EMPLOYEE:

 

____________________________________

 

 

_____________________________________

 

 

 

 

 